

117 S427 IS: Promoting Responsibility Over Moderation In the Social-media Environment Act
U.S. Senate
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 427IN THE SENATE OF THE UNITED STATESFebruary 24, 2021Mr. Lee (for himself, Mr. Moran, and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require covered entities to implement and disclose information moderation policies, and for other purposes.1.Short titleThis Act may be cited as the Promoting Responsibility Over Moderation In the Social-media Environment Act or the PROMISE Act.2.PurposeThe purpose of this Act is to ensure that users of a covered entity have the necessary information regarding such entity's policy on moderating information provided by a user or other information content provider. Access to such a policy enables users to make informed choices regarding the use or purchase of services provided by the covered entity and promotes a competitive marketplace for such services.3.Information moderation policies(a)Requirement(1)In generalA covered entity—(A)shall implement and operate in accordance with an information moderation policy (as described in paragraph (2));(B)shall disclose such information moderation policy in a publicly available and easily accessible manner; and(C)shall not make a deceptive policy statement with respect to such information moderation policy.(2)Information moderation policyThe information moderation policy described in this paragraph is a policy that accurately describes, in plain, easy to understand language, information regarding the business practices of a covered entity with respect to the standards, processes, and policies of the covered entity on moderating information provided by a user or other information content provider, including—(A)any category of information that—(i)the covered entity does not permit on its service; or(ii)is subject to moderation by users or providers of such covered entity;(B)the process which a user or provider of the covered entity utilizes to moderate information posted, published, or otherwise displayed on the service; and(C)the notification process, if any, which the covered entity uses to inform a user—(i)that such user's information has been moderated;(ii)of the rationale justifying the moderation decision; and(iii)of the user's options for redress, if any.(b)Enforcement by the Federal Trade Commission(1)Unfair or deceptive acts or practicesA violation of subsection (a) shall constitute an unfair or deceptive act or practice in commerce in violation of section 5(a) of the Federal Trade Commission Act (15 U.S.C. 45(a)).(2)Powers of commissionSubject to paragraphs (4) and (5), the Commission shall enforce subsection (a) in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section. Any person who violates subsection (a) shall be subject to the penalties and entitled to the privileges and immunities provided in such Act.(3)RegulationsThe Commission shall prescribe, in accordance with section 553 of title 5, United States Code, such regulations as are necessary to carry out the purposes of this section, including regulations as may be necessary or appropriate to administer and carry out the purposes and objectives of this section.(4)Presumption of materialityWith respect to a violation of subsection (a), there shall be a rebuttable presumption that a deceptive policy statement is material and likely to cause injury.(5)Application to common carriersNotwithstanding the definition of the term Acts to regulate commerce in section 4 of the Federal Trade Commission Act (15 U.S.C. 44) and the exception provided by section 5(a)(2) of such Act (15 U.S.C. 45(a)(2)) for common carriers, the Commission shall enforce subsection (a), in the same manner provided in paragraphs (1) through (4), with respect to covered entities that are common carriers for purposes of such section 5(a)(2).(c)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Trade Commission.(2)Covered entityThe term covered entity means an entity that—(A)is an interactive computer service;(B)is engaged in interstate or foreign commerce; and(C)moderates information provided by a user or other information content provider.(3)Deceptive policy statementThe term deceptive policy statement means an oral or written representation, omission, or practice made by an officer, director, or other authorized agent of a covered entity regarding such covered entity's information moderation policy that—(A)misleads or is likely to mislead a reasonable individual regarding the covered entity's service; and(B)affects or is likely to affect a reasonable individual's choice to use or use of the covered entity's service.(4)Information content providerThe term information content provider has the meaning given such term in section 230(f) of the Communications Act of 1934 (47 U.S.C. 230(f)).(5)Interactive computer serviceThe term interactive computer service has the meaning given such term in section 230(f) of the Communications Act of 1934 (47 U.S.C. 230(f)).(6)ModerateWith respect to information provided by a user or other information content provider, the term moderate means—(A)to remove or otherwise restrict access to or the availability of such information;(B)to edit or otherwise alter such information; or(C)to post, publish, or otherwise display a warning, fact-check notice, or other label in conjunction with such information.